Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-25-2022 has been entered.  Claims 1-5, 7-8, 10, 14, 15, and 17 were amended.  New Claims 18-19 were presented.  Claims 1-19 are pending and examined in this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0193946 to Bondarowicz in view of US 4,118,644 to Schulte and US 3,437,853 to Arnold.

In re Claim 1, Bondarowicz teaches a slicing machine (see Fig. 4a) for cutting slices of extrudate-shaped cutting material, the slicing machine comprising: 
a machine housing, which holds a drive motor (see Figs. 4a and Fig. 3 #130, showing a housing for holding the motor in Fig. 3; see also Fig. 2, #130) and a rotating or circumferentially movable circular blade, which is driven by the drive motor (see Fig. 2, #250);
a product feed (see Fig. 4a, #410), which is configured to feed the cutting material to the circular blade; 
a stop plate (see Fig. 5, stop plate in which the food is pressed against); and 
a slidably arranged carriage, which is configured to feed the cutting material to the circular blade (see Para. 0027 teaching the table configured to translate along a product table path to move the product into contact with and away from the blade), 
wherein the circular blade is mounted directly on a bearing shaft arranged in the drive motor for the circular blade (see Fig. 3, showing the circular blade #250 mounted on shaft #40), wherein the drive motor comprises at least one stator (see Para. 0017) and one rotor (the rotor is secured to shaft #140 in a DC motor – see Para. 0017), wherein the stator is arranged in the machine housing (see Fig. 3 and Fig. 4a), 
wherein the machine housing has an insertion opening where, in the assembled state, the stator is arranged and through which the rotor is at least partially inserted into the stator (the machine has an opening in which the shaft #140 extends – further, in the assembled the rotor is partially inserted into the stator).

 Bondarowicz teaches the motor is a DC motor and illustrates that the motor 130 is directly mounted to housing 110, although other mounting schemas are anticipated (see Bondarowicz, Para. 0017).  In other words, Bondarowicz teaches an attachment device that secures the motor (which includes a stator and rotor) to the housing.  The Examiner notes that the attachment device was interpreted as the fasteners and the assorted structure used to secure the motor to the housing. 

However, Bondarowicz is silent as to the type of attachment device, namely, an attachment device comprising a first fastener, the first fastener, in the assembled state, fastening both the rotor to an exterior portion of the machine housing, and the stator to an interior portion of the machine housing, via a first through opening in the machine housing,
wherein the rotor is configured to be detachable from the stator and the machine housing from outside the machine housing. 

However, Schulte teaches an attachment device comprising a first fastener (see Fig. 1, and Schulte Fig. 1 showing an electric motor fastened together with a fastener #17 securing a rotor #2 to a stator #1 by way of housing #5 and support in Fig. 2), the first fastener, in the assembled state, fastening both the rotor to an exterior portion of the machine housing (in the assembled state, Fig. 2, of Schulte teaches the fastener #7 fastening the rotor to an exterior portion of #6), and the stator to an interior portion of the machine housing (see Fig. 1 of Arnold teaching fastener #9 fastening the stator to an interior portion of the housing #6), via a first through opening in the machine housing (see Fig. 2, showing the fastener #17). 

   In the same field of invention, electric motor attachments to structures, it would have been obvious to one of ordinary skill in the art to provide the attachment structure for securing the electric motor of Bondarowicz in the form illustrated by Schulte.  Such a structure provides a motor with a properly centered rotor shaft without the costly precise machining typically required for electrical motors (see Schulte, Col. 1, ll. 25-31; Col. 2, ll. 16-30). 

Modified Bondarowicz in view of Schulte does not teach the rotor being fastened such that it is capable of being detached from the machine housing and the rotor from outside the machine housing.   

However, Arnold teaches that it is known in the art to use a fastener such as a bolt and nut (see Arnold Fig. 1, #91/94/92) to secure the rotor to the stator.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the fastener of Schulte with the bolt and nut of Arnold.  Doing so allows the user to replace components of the electric motor (see Arnold, abstract).  In other words, using a fastener that can be replaced would allow the user to replace just the stator or just to rotor or a bearing if any of those individual components went bad.  As such, one of ordinary skill would not need to replace the entire motor, thus saving costs. 

In re Claim 2, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the first through opening is arranged at a periphery of the insertion opening of the machine housing (see Schulte, teaching the fastener openings #17 at the periphery of the insertion opening of the motor in the support of Fig. 2 of Schulte).  

In re Claim 3, modified Bondarowicz, for the reasons above in re Claim 1, does not teach wherein the stator has a fastener receptacle in a circumferential direction for receiving the first fastener. 
However, Arnold teaches that it is known to secure the field to the housing by having the fastener past through both the field and the housing (see Arnold Fig. 1, showing bolt #92 passing through the housings #5/#6 and the field at #24).  In the same field of invention, electric motors, it would have been obvious to one of ordinary skill int eh art, at the earliest effective filing date to have the fastener past through holes in the stator, as taught by Arnold.  Doing so would assist in locating the stator in the proper position (see Arnold Col. 3, ll. 45-56). 

In re Claim 4, modified Bondarowicz, for the reasons above in re Claim 1, wherein the rotor has a second through-opening in a circumferential direction for introducing the first fastener (see Schulte, Figs. 1-2, #6 has an opening for the fastener).

In re Claim 5, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the stator and the rotor are configured to interface with the machine housing such that the fastener receptacles of the stator and second through-opening of the rotor are aligned with the first through-opening of the rotor are aligned with the first through opening of the attachment device in order to introduce the first fastener (see Schulte Figs. 1-2, #and opening in #6, support, and #5, as well as the opening in the stator taught by Arnold Fig. 1, #91/92/94).

In re Claim 6, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein at least part of the bearing shaft is arranged in the rotor outside the machine housing (see Schulte, Fig. 2 showing bearing #4 outside, meaning part of cover #6 and not part of support in Fig. 2).  

In re Claim 9, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein a protective cap is arranged on the rotor in a circumferential direction and in a manner abutting the machine housing and the circular blade (see Schulte Figs. 1-2, #6).

In re Claim 10, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the rotor has a fastening body (see Schulte, fastener #7 in Figs. 1-2) which is, using the attachment device, is fastenable to the machine housing or to the stator (see e.g., Schulte, Fig. 2, showing the fastener #7 fastening the rotor and the armature to the housing – support in Fig. 2), in the fastening body, the bearing shaft with the circular blade is mounted rotatably (the blade of Bondarowicz would be mounted on the end of the rotating shaft of the armature). 

In re Claim 11, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the rotor has an abutment section (see Schulte, Figs. 1-2, #2 which is the same structure as Applicant’s abutment section #22a in Fig. 3a; see also Applicant’s Para. 0043) which at one end is firmly seated on the bearing shaft (see Schulte, Figs. 1-2 shaft) and is connected by a spacer (see Schulte,  Fig. 2 structure between armature and ball bearing #4), which separate a holding section connected to the stator from the rotatable bearing shaft (see Schulte, Figs. 1-2, #6 which is connected to the stator by way of the support and #5), wherein the spacer has a narrower diameter than the abutment section and the holding section (the structure of Schulte, Figs 1-2, is the same as Applicants Fig. 3a).  

In re Claim 13, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the insertion opening of the machine housing has a circular or square cross-section (see Schulte, Figs. 1-2).  Modified Bondarowicz does not teach a square cross-section.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the cross section any reasonable shape, including a square shape depending upon what shape the tool is going in is.  Doing so would allow for two interacting members to be properly and easily aligned to each other by the nature of the corners of the square. 

In re Claim 14, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the machine housing is configured as a motor tower (as best understood the motor tower of modified Bondarowicz is a single integral piece).  

In re Claim 16, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the bearing shaft is fluid- sealed relative to the interior of the machine housing (see Bondarowicz, Fig. 3, #380 and Para. 0025).

In re Claim 15, Bondarowicz teaches a method of manufacturing a slicing machine, the method comprising: 
providing: a two-part drive motor (see Figs. 2-4a, #130), with a stator and a rotor, a machine housing (see Fig. 2, showing a housing surrounding motor #130), and
fastening a circular blade to the rotor outside of the machine housing (see Fig. 3, of Bondarowicz, #250). 

Bondarowicz does not teach 
providing an insertion opening and an attachment device;
pre-assembling the stator inside the machine housing at the insertion opening;
introducing the rotor, from outside the machine housing through the insertion opening, 
using a first fastener, fastening both the rotor to an exterior portion of the machine housing and the stator to an interior portion of the machine housing via a first through opening in the machine housing, the rotor being fastened such that it is capable of being detached from the machine housing and the rotor from outside the machine housing.   

Bondarowicz teaches the motor is a DC motor and the motor 130 is directly mounted to housing 110, although other mounting schemas are anticipated (see Bondarowicz, Para. 0017).  In other words, Bondarowicz teaches an attachment device that secures the motor (which includes a stator and rotor) to the housing.  However, Bondarowicz is silent as to the method of attachment.  

However, Schulte teaches that it is known in the electric motor arts to provide an attachment device comprising 
providing an insertion opening and an attachment device (see Figs. 1-2, opening in “support”);
pre-assembling the stator inside the machine housing at the insertion opening (see Fig. 1, arrow “a” and Col. 3, ll. 25-62);
introducing the rotor, from outside the machine housing through the insertion opening (see Fig. 1, arrow “b” and Col. 3, ll. 25-62), 
using a first fastener, fastening both the rotor to an exterior portion of the machine housing and the stator to an interior portion of the machine housing (see Figs. 1-2, #17 and Col. 3, ll. 25 – Col. 4, ll. 9) via a first through opening in the machine housing. 

In the same field of invention, electric motor attachments to structures, it would have been obvious to one of ordinary skill in the art to provide the attachment structure for securing the electric motor of Bondarowicz in the form illustrated by Schulte.  Such a structure provides a motor with a properly centered rotor shaft without the costly precise machining typically required for electrical motors (see Schulte, Col. 1, ll. 25-31; Col. 2, ll. 16-30). 

Modified Bondarowicz in view of Schulte does not teach the rotor being fastened such that it is capable of being detached from the machine housing and the rotor from outside the machine housing.   

However, Arnold teaches that it is known in the art to use a fastener such as a bolt and nut (see Arnold Fig. 1, #91/94/92) to secure the rotor to the stator.  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the fastener of Schulte with the bolt and nut of Arnold.  Doing so allows the user to replace components of the electric motor (see Arnold, abstract).  In other words, using a fastener that can be replaced would allow the user to replace just the stator or just to rotor or a bearing if any of those individual components went bad.  As such, one of ordinary skill would not need to replace the entire motor, thus saving costs. 
In re Claim 17, modified Bondarowicz, for the reasons above in re Claim 1, teaches:
wherein a portion of the attachment device is integrated into to the machine housing ( the structure of Bondarowicz with the motor of Schulte is integrated), the portion of the attachment device that is integrated into the machine housing (the opening in the support of Figs. 1-2 of Schulte in the structure of Bondarowicz) has an interior face and an exterior face, and a lip portion extending from the interior face to the exterior face  (the opening in support of Schulte has an interior face exterior face and a lip), the lip portion defining the insertion opening (see Schulte, Figs. 1-2, the openings). 

Modified Bondarowicz, for the reasons above in re Claim 1, does not teach
wherein the stator comprises a circumferential face and a circumferential protrusion extending longitudinally from the circumferential face, wherein, in the assembled state, the circumferential face of the stator abuts the interior face of the attachment device, wherein, in the assembled state, the circumferential protrusion extends into insertion opening and abuts the lip portion of the attachment device, wherein the rotor comprises a protrusion extending in a radial direction, the protrusion having a bearing face, wherein, in the assembled state, bearing face of the protrusion abuts the exterior face of the attachment device and 
wherein the fastener extends through the protrusion of the rotor, the exterior face of the attachment device, the interior face of the attachment device, and the circumferential face of the stator, with the exterior face and the interior face of the attachment device being interposed between the circumferential face of the stator and the protrusion of the rotor.

However, E. Prat Divi teaches wherein the stator comprises a circumferential face (see annotated E. Prat Divi, Fig. 2, below) and a circumferential protrusion extending longitudinally from the circumferential face (see annotated E. Prat Divi, Fig. 2, below), wherein, in the assembled state, the circumferential face of the stator abuts the interior face of the attachment device(see annotated E. Prat Divi, Fig. 2, below), wherein, in the assembled state, the circumferential protrusion extends into insertion opening and abuts the lip portion of the attachment device(see annotated E. Prat Divi, Fig. 2, below), wherein the rotor comprises a protrusion extending in a radial direction(see annotated E. Prat Divi, Fig. 2, below), the protrusion having a bearing face (the protrusion includes a flat bearing face), wherein, in the assembled state, bearing face of the protrusion abuts the exterior face of the attachment device(see annotated E. Prat Divi, Fig. 2, below) and 


    PNG
    media_image1.png
    436
    761
    media_image1.png
    Greyscale


It the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide wherein insertion ring as taught by E. Prat Divi.  Doing so would align the assembly as so long as one of the mating surfaces is stepped, the assembly is aligned.  Doing so would secure the rotor in the proper position in the assembly. 

  Modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the fastener extends through the protrusion of the rotor, the exterior face of the attachment device, the interior face of the attachment device (see e.g., Schulte, Figs. 1-2); but does not teach the fastener going through the circumferential face of the stator.  

However, Arnold teaches that it is known to secure the field to the housing by having the fastener past through both the field and the housing (see Arnold Fig. 1, showing bolt #92 passing through the housings #5/#6 and the field at #24).  In the same field of invention, electric motors, it would have been obvious to one of ordinary skill int eh art, at the earliest effective filing date to have the fastener past through holes in the stator, as taught by Arnold.  Doing so would assist in locating the stator in the proper position (see Arnold Col. 3, ll. 45-56).  Such a combination would provide for the exterior face and the interior face of the attachment device being interposed between the circumferential face of the stator and the protrusion of the rotor.

Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0193946 to Bondarowicz in view of US 4,118,644 to Schulte and US 3,437,853 to Arnold, and further in view of US 2,401,662 to E. Prat Divi.

In re Claim 7, modified Bondarowicz, for the reasons above in re Claim 1, does not teach wherein the insertion opening of the machine housing has a stepped recess or a chamfer for a centering insertion of the rotor. 

However, E. Prat Divi, teaches a stepped recess on cover #13 (see annotated Fig. 5, below).   In other words, the opposite surface that contacts the housing #1.  It the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to move the stepped surface from the cover #13 to the hole on the hosing #1 which mates with the cover.  Doing so would align the assembly as so long as one of the mating surfaces is stepped, the shaft is aligned.  In either case the surfaces would be aligned. 

    PNG
    media_image2.png
    251
    581
    media_image2.png
    Greyscale
 
In re Claim 8, modified Bondarowicz, for the reasons above in re Claim 1, does not teach wherein the attachment device comprises a lip for holding the stator or the rotor that is arranged on an inner wall of the machine housing teaches wherein a lip for holding the stator or the rotor (see annotated Fig. 2, below).

However, E. Prat Divi teaches wherein the attachment device comprises a lip for holding the stator or the rotor that is arranged on an inner wall of the machine housing teaches wherein a lip for holding the stator or the rotor (see annotated Fig. 2, below).


    PNG
    media_image3.png
    695
    853
    media_image3.png
    Greyscale
 
It the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide wherein the attachment device comprises a lip for holding the stator or the rotor that is arranged on an inner wall of the machine housing teaches wherein a lip for holding the stator or the rotor, as taught by E. Prat Divi.  Doing so would align the assembly as so long as one of the mating surfaces is stepped, the assembly is aligned.  Doing so would secure the rotor in the proper position in the assembly. 

In re Claim 12, modified Bondarowicz, for the reasons above in re Claim 1, does not teach wherein the stator has an insertion ring for insertion into the insertion opening of the machine housing.  However, E. Prat Divi teaches wherein the stator has an insertion ring for insertion into the insertion opening of the machine housing (see annotated Fig. 2, above). 

It the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide wherein insertion ring as taught by E. Prat Divi.  Doing so would align the assembly as so long as one of the mating surfaces is stepped, the assembly is aligned.  Doing so would secure the rotor in the proper position in the assembly. 

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 18, none of the prior art, including US 2009/0193946 to Bondarowicz in view of US 4,118,644 to Schulte and US 3,437,853 to Arnold, teaches “wherein the pre-assembling the stator inside the machine housing comprises inserting components of the stator in the interior portion of the motor tower and assembling the stator, the assembled stator being sized such that it is incapable of passing through the insertion opening,” of Claim 18.  In particular, “the assembled stator being sized such that it is incapable of passing through the insertion opening,” in combination with the remaining limitations of Claim 18. 
In re Claim 19, none of the prior art, including US 2009/0193946 to Bondarowicz in view of US 4,118,644 to Schulte and US 3,437,853 to Arnold, teaches “wherein the stator, in its assembled state, is sized such that it is incapable of passing through the insertion opening from the interior portion of the motor tower,” in combination with the remaining limitations of Claim 14, and Claim 1. 

Response to Arguments
Applicant’s amendments to the specification and drawings have obviated the previous drawing and specification objections. 
Applicant’s amendments have overcome the previous 35 USC 112B rejections. 
Applicant argues that Bondarowicz and E. Prat Divi do not teach the claims and currently amended.  The Examiner agrees.  However, US 4,118,644 to Schulte teaches that it is known to assemble the motor, and provide the structure claimed in an electrical motor, in the manner claimed.  Further, US 3,437,853 to Arnold teaches it is known in the art to assemble an electric motor assembly with a bolt and nut.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724